--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version


AMENDMENT NO. 4


TO


ASSET PURCHASE AGREEMENT


December 20, 2016


This Amendment No. 4 (this “Fourth Amendment”) to that certain Asset Purchase
Agreement (as amended, the “Purchase Agreement”), dated as of October 18, 2016,
by and among Cosi, Inc., a Delaware corporation, Hearthstone Partners, LLC, a
Massachusetts limited liability company, Hearthstone Associates, LLC, a
Massachusetts limited liability company, Xando Cosi Maryland, Inc., a Maryland
corporation, and Cosi Sandwich Bar, Inc., a Delaware corporation (each a
“Seller” and collectively, the “Sellers”), and LIMAB LLC, a Delaware limited
liability company (the “Purchaser”).  Capitalized terms used and not defined
herein shall have the meanings specified in the Purchase Agreement.


RECITALS


WHEREAS, Section 10.08 of the Purchase Agreement provides that the Purchase
Agreement may be amended, modified or supplemented by written agreement of the
Purchaser and the Sellers (the “Parties”);


WHEREAS, on October 28, 2016, the Parties entered into that certain Amendment
No. 1 to Asset Purchase Agreement, which extended certain dates in the Purchase
Agreement to reflect extensions of time contemplated in the Bidding Procedures
approved by the Bankruptcy Court on October 20, 2016; and


WHEREAS, on November 17, 2016, the Parties entered into that certain Amendment
No. 2 to Asset Purchase Agreement, which amended Section 8.01(c) of the Purchase
Agreement to extend the diligence termination date to November 22, 2016;


WHEREAS, on November 22, 2016, the Parties entered into that certain Amendment
No. 3 to Asset Purchase Agreement, which added a new Article IX.A that addresses
certain franchise matters, which provisions are included in Section hereof, as
modified in accordance with this Fourth Amendment; and


WHEREAS, the Parties desire to further amend the Purchase Agreement as set forth
below.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound hereby, the Parties do hereby agree to amend the Purchase Agreement as
follows:


1.          Section 1.01 of the Purchase Agreement is amended to add the
following new defined terms:
 

--------------------------------------------------------------------------------

““Al Tayer” has the meaning set forth in Section 9.01A.”


““Cash Payment” has the meaning set forth in Section 2.05(b).”


““Chapter 11 Notice” has the meaning set forth in Section 5.18(a).”


““Dubai Franchise Agreement” has the meaning set forth in Section 9.01A.”


““Dubai Franchise Reserve” has the meaning set forth in Section 9.01A(a).”


““Fast Casual” has the meaning set forth in Section 9.01A.”


““FC Franchise Agreement” has the meaning set forth in Section 9.01A.”


““FC Franchise Reserve” has the meaning set forth in Section 9.01A(b).”


““FC Costs” has the meaning set forth in Section 9.01A(c).”


““Fourth Amendment” means that certain Amendment No. 4 to Asset Purchase
Agreement, dated as of December 20, 2016.”


““Operating Agreement” means that certain Interim Operating Agreement, dated as
of December 20, 2016, by and among Purchaser and the Sellers, and approved by
the Bankruptcy Court.”


““Plan” has the meaning set forth in Section 5.18(a).”


““Transfer Date” means the effective date of the Operating Agreement.”


2.          Section 1.01 of the Purchase Agreement is amended to delete the
following defined terms:


“Alternate Purchaser”


“Alternate Transaction”


“Auction”


“Break-Up Protection”


“Closing Working Capital”


“Sale Hearing”


3.          The definition of “Bidding Procedures Order” is amended to delete
“and Break-Up Protection”.


4.          The definition of “Termination Date”, as amended, is amended to
replace “December 14, 2016” with “June 30, 2017.”
 
2

--------------------------------------------------------------------------------

5.          Section 2.05(a)(iv) of the Purchase Agreement is revised to replace
“$4,400,000” with “$4,650,000”.


6.          Section 2.05(b) of the Purchase Agreement is restated in its
entirety as follows:


“(b)      On or before the Transfer Date, Purchaser shall pay, via wire transfer
of immediately available funds to the accounts set forth on Schedule 1 to the
Operating Agreement, an amount equal to $4,550,000  (the “Cash Payment”).  The
Cash Payment shall be held by the Sellers in segregated accounts (including a
separate account to be available exclusively for cure costs) as security for
Purchaser’s obligations hereunder and shall not be subject to any claims, liens
or interests whatsoever.  The Cash Payment, unless otherwise agreed to by the
parties, shall be used solely to satisfy the obligation of Purchaser to pay the
cash component of the Purchase Price pursuant to this Section 2.05 and Section
2.10(b), as adjusted pursuant to Section 2.05(a) and Article IX.A or, if
Purchaser delivers the Chapter 11 Notice, in connection with Purchaser’s payment
obligations under the Plan, and shall only be disbursed to the full control of
the Sellers upon the earlier of (i) the Closing, (ii) the effective date of the
Plan, (iii) the further order of the Bankruptcy Court or (iv) or as otherwise
set forth in the Operating Agreement.


7.          Section 2.12 of the Purchase Agreement is restated in its entirety
as follows:


“Section 2.12  Bankruptcy Auction Results.  The Parties acknowledge that in
accordance with the Bidding Procedures Order (i) this Agreement was subject
prior to 5:00 PM (EST) on November 28, 2016 to higher and better offers (the
“Bid Deadline”) and a possible auction if other bids were received, (ii) except
for the bid incorporated in this Agreement, no bids were received prior to the
Bid Deadline, (iii) as contemplated by the Bidding Procedures Order, on November
29, 2016, the Purchaser was declared the Winning Bidder (as defined in the
Bidding Procedures), (iv) the provisions of this Agreement are binding on the
Sellers and the Purchaser and may not be terminated except in accordance with
Section 8.01 (as amended by the Fourth Amendment), and (v) the Sellers and the
Purchaser shall use commercially reasonable efforts to effect the Closing in
accordance with the provisions hereof.”


8.          Article III of the Purchase Agreement is amended to restate the
lead-in paragraph as follows:


“Each of the Sellers hereby jointly and severally represents and warrants to the
Purchaser, as of the date hereof and as of the Transfer Date (except for
representations and warranties that are made as of a specific date, which are
made only as of such date), as follows:”


9.          Section 3.10(f) of the Purchase Agreement is amended to replace “No”
in the first sentence with “Except as set forth in Section 3.10(f) of the
Sellers’ Disclosure Schedule, no”.


10.        Section 5.03 of the Purchase Agreement is amended to replace the
first three instances of “Closing” or “Closing Date”, as applicable, with
“Transfer Date”.


11.        A new Section 5.18 is added to the Purchase Agreement reading as
follows:
 
3

--------------------------------------------------------------------------------

“Section 5.18 Chapter 11 Plan.


(a)        The parties agree that Purchaser has the right to elect, by providing
written notice to the Sellers at any time prior to the Closing (the “Chapter 11
Notice”), to direct that the transactions contemplated by this Agreement shall
instead be effected pursuant to a plan under chapter 11 of the Bankruptcy Code
(the “Plan”), containing (i) terms and provisions that result, on the effective
date of such Plan, in substantially the same economic benefits for the Sellers
and their estates with respect to the cash portion of the Purchase Price as
otherwise contemplated by this Agreement by means of the use of a plan
administrator or other mechanism to administer claims and use and distribute
available cash, (ii) terms and provisions that result, on the effective date of
such Plan, in substantially the same economic and control benefits for Purchaser
with respect to the Purchased Assets and the Business, and (iii) such other plan
terms and provisions requested by Purchaser, including terms and provisions
designed to preserve net operating losses and other tax attributes of Cosi.  In
addition the Plan shall contain such provisions set forth in the Operating
Agreement and Section 5.18 hereof.


(b)        If a Chapter 11 Notice is provided, the Sellers shall use
commercially reasonable efforts to prosecute and obtain confirmation and
effectiveness of the Plan.


 (c)       Purchaser shall bear all reasonable, actually incurred, incremental,
out-of-pocket costs incurred by the Sellers as a result of electing to proceed
with the Plan, including the Sellers’ legal fees and expenses, whether or not
such Plan is ultimately concluded.


(d)        At any time prior to the effectiveness of the Plan, Purchaser shall
have the right, by providing written notice to the Sellers, to withdraw the
Chapter 11 Notice and revert to the transactions contemplated by this
Agreement.”


12.        Section 6.01(b) of the Purchase Agreement is amended to delete “after
the Sale Hearing and”.


13.        Section 7.01(a)(i) of the Purchase Agreement is amended to replace
the first two instances of “Closing Date” with “Transfer Date”.


14.        Section 7.02(a)(i) of the Purchase Agreement is amended to replace
the first two instances of “Closing Date” with “Transfer Date”.


15.        Sections 7.02(f), 7.02(n), 8.01(e), 8.01(i), 8.01(j), 8.01(k) 8.02(b)
and 8.02(c) of the Purchase Agreement are restated to read “[Reserved].”


16.        A new Section 8.01(n) is added to the Purchase Agreement reading as
follows:


“(n)      by the Purchaser by written notice to the Sellers in accordance with
Section 5.03.”


17.        A new Section 8.01(o) is added to the Purchase Agreement reading as
follows:


“(o)      by the Purchaser, upon the effectiveness of the Plan.”


18.        Article IX.A of the Purchase Agreement is restated in its entirety as
follows:
 
4

--------------------------------------------------------------------------------

“ARTICLE IX.A

CERTAIN FRANCHISE MATTERS


Section 9.01A  Provisions relating to certain Franchise Agreements. 
Notwithstanding anything in this Agreement to the contrary, the following
provisions will apply to (i) the Cosi, Inc. Master Development and Franchise
Agreement, Territory of Costa Rica (MDFA) (including all addendums, amendments,
supplemental written agreements and guarantees relating thereto, the “FC
Franchise Agreement”) dated as of March 28, 2012 between Cosi, Inc. and Fast
Casual S.A. (“Fast Casual”) and (ii) the International License Agreement
(including all amendments, supplemental written agreements and guarantees
relating thereto, the “Dubai Franchise Agreement”) in relation to Dubai with Al
Tayer Group, LLC (including all related entities, “Al Tayer”):


(a)          On the Closing Date, a portion of the cash component of the
Purchase Price equal to $525,000 (the “Dubai Franchise Reserve”) shall be
withheld by the Purchaser and placed with a mutually acceptable third party
custodian.  On or before December 17, 2017, if Al Tayer has extended the Dubai
Franchise Agreement on a long term basis (or a new agreement has been executed
with Al Tayer on substantially similar terms as the Dubai Franchise Agreement
for the current location or for another location in Dubai) for at least five
years on development and ten years on franchise operations, then 100% of the
Dubai Franchise Reserve shall be paid to Sellers.  If the Dubai Franchise
Agreement is extended on a long term basis (or a new agreement has been executed
with Al Tayer on substantially similar terms as the Dubai Franchise Agreement
for the current location or for another location in Dubai) but for a shorter
time than five years development/ten years franchise operations, then a
proportional portion of the Dubai Franchise Reserve shall be paid to Sellers
(such proportion to be determined in good faith including appropriate allocation
as between development and operations) and the remainder shall be paid to
Purchaser or its designee.  If the Dubai Franchise Agreement has not been
extended on a long term basis on or before December 17, 2017, then 100% of the
Dubai Franchise Reserve shall be paid to Purchaser or its designee.  Purchaser
and Sellers shall issue instructions to the third party custodian consistent
with the provisions of this Section 9.01A(a).


(b)          If, prior to the Closing Date, Seller resolves the disputes related
to the assignment of the Dubai Franchise Agreement on alternative terms
acceptable to Seller and Purchaser, then Purchaser shall direct and facilitate
the immediate release of the Dubai Franchise Reserve to Seller.


(c)          On the Closing Date, a portion of the cash component of the
Purchase Price equal to $975,000 (the “FC Franchise Reserve”) shall be withheld
by the Purchaser and placed with a mutually acceptable third party custodian. 
On or before December 31, 2017, (1) Sellers shall receive from the FC Franchise
Reserve an amount (but not greater than the FC Franchise Reserve) equal to (x)
3.5 times the amount of franchise royalty revenue actually paid by Fast Casual
to Purchaser following the Closing Date in respect of revenues for the trailing
twelve month period commencing December 1, 2016 and ending November 30, 2017
less (y) any out of pocket expenses incurred by the Purchaser in enforcing its
rights under the FC Franchise Agreement and (2) the remainder (if any) of the FC
Franchise Reserve shall be paid to Purchaser or its designee.  Purchaser and
Sellers shall issue instructions to the third party custodian consistent with
the provisions of this Section 9.01A(b).
 
5

--------------------------------------------------------------------------------

(d)         Sellers shall indemnify and hold harmless Purchaser and its
Affiliates, representatives and agents for any and all costs, claims, expenses,
losses and damages caused by any litigation or dispute relating to the FC
Franchise Agreement or the assumption or rejection thereof (including any
appeals) and the collection of franchise fees (collectively, “FC Costs”).  As
security for such indemnity, Purchaser shall withhold on the Closing Date a
portion of the cash component of the Purchase Price in an amount to be mutually
agreed (based upon a reasonable estimate of the FC Costs to be incurred in
connection with any litigation or mediation) by Sellers and Purchaser on or
before the Closing Date.  On the one year anniversary of the Closing Date, any
remaining amount of such security less a reasonable reserve for outstanding
claims or expenses shall be paid to the Sellers.”  Any disputes as to the
reasonableness of FC Costs shall be determined by the Bankruptcy Court.


(e)          Purchaser shall consult with and keep Sellers (or a representative
of Sellers’ bankruptcy estate) informed of Purchaser’s negotiations with Fast
Casual and Al Tayer.  It is the intent of Purchaser and Sellers that in its
dealings with Fast Casual and Al Tayer, Purchaser shall work in good faith
toward the objective of Fast Casual paying franchise fees in accordance with the
FC Franchise Agreement and of Al Tayer extending the Dubai Franchise Agreement
on a long term basis.


(f)          If, prior to the Closing Date, Seller resolves the disputes related
to the assignment of the FC Franchise Agreement on terms acceptable to Seller
and Purchaser, then Purchaser shall direct and facilitate the immediate release
of the FC Franchise Reserve to Seller, inclusive of a release of the remaining
security for the FC Costs indemnity.  ”


19.        Section 10.01 of the Purchase Agreement is amended to insert “Section
5.18(b)” immediately following “5.16(c)” in the first sentence.


20.        Section 10.02 of the Purchase Agreement is amended to add “, email”
after “facsimile”.


21.        Section 10.02(a) of the Purchase Agreement is restated in its
entirety as follows”


“(a) if to the Sellers:


Cosi, Inc.
294 Washington Street
Suite 510
Boston, Massachusetts 02108
Attention: Mark Demilio
Email:  mdemilio21@gmail.com


with a copy to:


Mirick, O’Connell, DeMallie & Lougee, LLP
1800 West Park Drive, Suite 400
Westborough, MA 01581
Attention: Joseph H. Baldiga
Facsimile: (508) 983-6232
 
6

--------------------------------------------------------------------------------

22.        No Other Amendments.  Except as expressly amended hereby, the
Purchase Agreement is in all respects ratified and confirmed and all the terms,
conditions, and provisions thereof shall remain in full force and effect.  This
Amendment is limited precisely as written and shall not constitute an amendment
to any other term or condition of the Purchase Agreement or any of the documents
referred to therein.


23.        Other Miscellaneous Terms.  The provisions of Article X (General
Provisions) of the Purchase Agreement shall apply mutatis mutandis to this
Amendment, and to the Purchase Agreement as modified by this Amendment, taken
together as a single agreement, reflecting the terms as modified hereby.
 
Signature Pages Follow.
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
undersigned as of the date first written above.



 
LIMAB LLC
           
By:
/s/Andrew Berger
   
Name:
Andrew Berger    
Title:
Manager  

 
Signature Page to Amendment No. 4 to Asset Purchase Agreement
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
undersigned as of the date first written above.



 
COSI, INC.
           
By:
/s/Patrick Bennett
   
Name:
Patrick Bennett
   
Title:
Interim CEO & President
           
HEARTHSTONE PARTNERS, LLC
           
By:
/s/Patrick Bennett
   
Name:
Patrick Bennett
   
Title:
Interim CEO & President
           
HEARTHSTONE ASSOCIATES, LLC
           
By:
/s/Patrick Bennett
   
Name:
Patrick Bennett
   
Title:
Interim CEO & President
           
XANDO COSI MARYLAND, INC.
           
By:
/s/Patrick Bennett
   
Name:
Patrick Bennett
   
Title:
Interim CEO & President
           
COSI SANDWICH BAR, INC.
           
By:
/s/Patrick Bennett
   
Name:
Patrick Bennett
   
Title:
Interim CEO & President
 

 
 
Signature Page to Amendment No. 4 to Asset Purchase Agreement



--------------------------------------------------------------------------------